DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on May 24, 2022.  In particular, claim 1 which limits the amounts of a+b and the HLB values.  This combination of limitations was not present at the time of the previous office action.   It is also noted that claims 13-16 are newly presented and require new grounds of rejection.   Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al (JP 10-237222, please refer to machine translation for mapping).
	Regarding claims 1 and 13-14, Nishiyama teaches a rubber composition for a tire (page 5) comprising a rubber component comprising a diene rubber ([0004]), silica ([0004]) and a compound which reads on the recited Formula (I):


    PNG
    media_image1.png
    49
    147
    media_image1.png
    Greyscale


Which reads on formula (I) when Y is a C2-22 C, R1 is 1-15 alkyl, Z is C2alkylene, K is 2 and J is 1-30 (Abstract).  Given this teaching, the value of the recited a+b can range from 2 to 60.  HLB can be calculated to overlap the claimed range.  For example, when the structure is the following (which is within the claimed teachings of Nishiyama), the HLB can be calculated to be 8.99:

    PNG
    media_image2.png
    115
    422
    media_image2.png
    Greyscale

	While Nishiyama does not explicitly exemplify the recited formula, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the teachings of Nishiyama to arrive at the presently claimed invention.  It would have been nothing more than using the guidance of Nishiyama in a predictable manner to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007). 
	Regarding claim 2 and 15, Nishiyama teaches that the rubber composition comprises 100 parts by mass of the rubber component, 5 to 30 phr of the silica, and 5 to 20 phr of the component recited in Formula (I) (page 4).
	Regarding claim 10 and 12, Nishiyama teaches a pneumatic rubber tire comprising the rubber according to claim 1 in its tread (page 5).
Claims 3-4, 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al (JP 10-237222, please refer to machine translation for mapping) in view of Kondo (US 2011/0230593) with evidence provided by Miyazaki et al (US 2017/0327670)
The discussion regarding Nishiyama in paragraph 4 above is incorporated here by reference.
Regarding claims 3-4, Nishiyama teaches that rubbers such as styrene-butadiene rubber ([0006]) are present in the rubber component.  
However, Nishiyama fails to teach glass transition temperature of the SBR rubber.
Kondo teaches a pneumatic tire which incorporates an SBR rubber called Tufdene 4850 ([0075]).   As evidenced by Miyazaki, this has a glass transition temperature of -27 C ([0158]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use have the SBR of Nishiyama have the glass transition temperature as taught by Kondo.  One would have been motivated to do so to receive the expected benefit of using an appropriate rubber for optimal grip performance ([0030], [0036]).
Regarding claim 6, Nishiyama teaches that rubbers such as styrene-butadiene rubber and butadiene rubbers ([0006]) are present in the rubber component.  
However, Nishiyama fails to teach glass transition temperature of the SBR rubber.
Kondo teaches a pneumatic tire which incorporates an SBR rubber called Tufdene 4850 ([0075]).   As evidenced by Miyazaki, this has a glass transition temperature of -27 C ([0158]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use have the SBR of Nishiyama have the glass transition temperature as taught by Kondo.  One would have been motivated to do so to receive the expected benefit of using an appropriate rubber for optimal grip performance (Kondo, [0030], [0036]).
Regarding claim 8, modified Nishiyama teaches that the rubber component comprises 10 to 40 parts by mass of the SBR (Kondo, [0035]-[0036]) and 5 to 30 phr of butadiene rubber (Kondo, [0041]-[0042]) and 10 to 50 phr of natural rubber (Kondo, [0039]).
Regarding claim 9, modified Nishiyama teaches that the styrene-butadiene rubber contains a modified styrene-butadiene rubber which is modified with a functional group containing oxygen and/or nitrogen ([0008]).
Claims 3-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al (JP 10-237222, please refer to machine translation for mapping) in view of Nagata et al (US 4,580,609).
The discussion regarding Nishiyama in paragraph 4 above is incorporated here by reference.
Regarding claims 3-4, Nishiyama teaches that rubbers such as styrene-butadiene rubber ([0006]) are present in the rubber component.  
However, Nishiyama fails to teach glass transition temperature of the SBR rubber.
Nagata teaches a rubber for use in a tread (Abstract) which incorporates an SBR with a glass transition temperature of – 50 or lower (col. 6, lines 50-60).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the SBR of Nishiyama have the glass transition temperature as noted by Nagata.  One would have been motivated to do so to receive the expected benefit of having improved rolling resistance (Nagata, col. 5, lines 50-60).
Regarding claim 5, modified Nishiyama teaches that the rubber component comprises greater than 30 % by SBR (Nagata, Abstract) and therefore can be 100% of the rubber component (Nagata, Examples).
Regarding claims 6-7, Nishiyama teaches that rubbers such as styrene-butadiene rubber and butadiene rubbers ([0006]) are present in the rubber component.  
However, Nishiyama fails to teach glass transition temperature of the SBR rubber.
Nagata teaches a rubber for use in a tread (Abstract) which incorporates an SBR with a glass transition temperature of – 50 or lower (col. 6, lines 50-60).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the SBR of Nishiyama have the glass transition temperature as noted by Nagata.  One would have been motivated to do so to receive the expected benefit of having improved rolling resistance (Nagata, col. 5, lines 50-60).
	Regarding claims 10-12, modified Nishiyama teaches a pneumatic rubber tire comprising the rubber according to claim 1 in its tread (Nagata, Abstract). and is an all-season tire (Nagata, Title).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al (JP 10-237222, please refer to machine translation for mapping) in view of Okamura et al (US 6,130,277).
The discussion regarding Nishiyama in paragraph 4 above is incorporated here by reference.
Regarding claim 16, Nishiyama teaches that the claimed R1 and R2 groups ranges from 1 to 15 carbon atoms ([0004]), however fails to teach that they have 15-30 carbon atoms.
Okamura teaches an additive for a rubber composition with an additive with a similar ester ether structure: 

    PNG
    media_image3.png
    43
    142
    media_image3.png
    Greyscale
(Abstract) 
And the R4 moiety can range from 1 to 21 carbon atoms (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to extend the R1 and R2 groups of Nishiyama to have up to 21 carbon atoms as noted by Okamura.  One would have been motivated to do so in order to have a composition which confers anti-static properties to the rubber composition in a tire (Okamura, Abstract).
Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  The scope of compounds that are tested in the present specification are distinct to those identified in Nishiyama.  One skilled in the art would not have been motivated to select the substituents as claimed.
Examiner’s response:  It is noted that only eight ether esters are tested in the present specification (ether ester A-H).  However, these are not the only compounds that are within the scope of the claimed invention.  The claimed invention is much broader than the eight examples.  It is noted that Nishiyama teaches all the limitations of the more broadly claimed invention, and as such, is a proper rejection and maintained above.
Applicant’s argument:  Nishiyama is silent to the recited HLB, providing no guidance to the skilled artisan.
Examiner’s response:  HLB is a calculation based on the structure of the ether ester and the teachings of Nishiyama would provide structures which overlap the claimed HLB range.  An example is given in the rejection set forth above.
Applicant’s argument:  The examiner has used impermissible hindsight to reconstruct applicant’s invention.  
Examiner’s response:  The examiner has used only teachings that are provided in the prior art reference.  No facts are gleaned from the presently claimed invention and therefore, there was no impermissible hindsight.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764